        Case 1:19-cv-03835-JDB Document 13-1 Filed 03/31/20 Page 1 of 2




                                         March 31, 2020


Via First-Class Mail and ECF

Angela D. Caesar
Office of the Clerk
United States District Court for the District of Columbia
333 Constitution Avenue, N.W.
Washington, D.C. 2000

       Re:     CABRERA et al v. ISLAMIC REPUBLIC OF IRAN, Civil Action No. 1:19-cv-
               03835-JDB


Dear Ms. Caesar:

        We write in connection with the above-captioned case to request that you take all
necessary steps, pursuant to 28 U.S.C. § 1608(a)(3), to effect service in this matter on the
Defendant, the Islamic Republic of Iran (“Iran”). Plaintiffs previously requested service via
DHL, see Dkt. 11, but have been apprised that DHL is not currently delivering packages to Iran.
Plaintiffs are therefore requesting service via the U.S. Postal Service.

        Service on Iran under 28 U.S.C. § 1608(a)(3) is warranted here. Plaintiffs and Iran do not
have any special arrangement for service of process pursuant to 28 U.S.C. § 1608(a)(1), and
service on Iran is not permitted by any applicable international convention on service of judicial
documents pursuant to 28 U.S.C. § 1608(a)(2). In accordance with 28 U.S.C. § 1608(a)(3),
therefore, I have enclosed one copy of the complaint, summons, and notice of suit together with
a translation of each into Farsi, the official language of Iran.

       We respectfully request that the Clerk’s office dispatch the documents via certified
United States Mail with signed return receipt requested, to the following address:

                                    Mohammad Javad Zarif
                                  Minister of Foreign Affairs
                   Ministry of Foreign Affairs of the Islamic Republic of Iran
                       Imam Khomeini Street, Imam Khomeini Square,
                                         Tehran, Iran
            Case 1:19-cv-03835-JDB Document 13-1 Filed 03/31/20 Page 2 of 2




Angela D. Caesar
March 31, 2020
Page 2


        Pursuant to this Court’s Attorney Manual for Service of Process on a Foreign
Defendant,1 Plaintiffs’ counsel is prepared to take the package to the Post Office to be mailed
after the Clerk’s Office reviews and seals the package. Plaintiffs’ counsel will then return the
stamped Certified Mail Receipt to the Clerk’s Office.

      If you have any questions or need anything further please do not hesitate to contact me.
Thank you in advance for your time and attention to this matter.



                                                              Respectfully submitted,

                                                              /s/ Joshua D. Branson

                                                              Joshua D. Branson

Enclosures




1
    Available at https://www.dcd.uscourts.gov/sites/dcd/files/AttyForeignMlg2018wAttach.pdf
